Title: To James Madison from Ebenezer Stevens, 9 January 1802 (Abstract)
From: Stevens, Ebenezer
To: Madison, James


9 January 1802, New York. Has never received balance of $1,470.52 due him for outfitting of the Hero in 1799. Dealt with purveyor Tench Francis, now deceased, whose agent forwarded Stevens’s accounts to Department of State on 23 Aug. 1800. Has received no communication since then, even though he wrote to John Marshall on the subject. Asks that JM look into his claim and order the remittance.
 

   RC (DNA: RG 59, ML). 1 p. Misdated 9 Jan. 1801; addressed to JM as secretary of state.

